 Case 2:18-cv-10721-R-AS Document 3 Filed 12/28/18 Page 1 of 2 Page ID #:23



 1 Brian A. Sutherland (SBN 248486)
   bsutherland@reedsmith.com
 2 REED SMITH LLP
 3 101 Second Street, Suite 1800
   San Francisco, CA 94105-3659
 4 Telephone: (415) 543-8700
   Facsimile: (415) 391-8269
 5
 6
     Attorneys for Defendant Yelp Inc.

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11

12 JARON BRIGNAC, an individual,                   Case No. 2:18-cv-10721
13
                        Plaintiff,
                                                   CERTIFICATE OF SERVICE
14
           vs.
15
     YELP, INC., a California Corporation,
16
     1-10 INCLUSIVE,
17
                        Defendants.
18

19

20
21

22
23
24

25

26

27
28


                                      CERTIFICATE OF SERVICE
                  Case 2:18-cv-10721-R-AS Document 3 Filed 12/28/18 Page 2 of 2 Page ID #:24




              1                                CERTIFICATE OF SERVICE

              2          I am a resident of the State of California, over the age of eighteen years, and not
              3 a party to the within action. My business address is REED SMITH LLP, 101 Second
              4 Street, Suite 1800, San Francisco, CA 94105. On December 28, 2018, I served the
              5 following documents by the method indicated below:

              6
                         NOTICE OF REMOVAL
              7
                         CIVIL COVER SHEET
              8          NOTICE OF INTERESTED PARTIES
              9          NOTICE TO THE CLERK OF THE SUPERIOR COURT AND
                         ADVERSE PARTIES OF REMOVAL TO FEDERAL COURT
             10

       i
      ol
      Q
             11
                   D     by personally delivering the document(s) listed above to the person(s) at the
                         address(es) set forth below.
      'o
      !!
      !I     12
Q..
      "'"          0     by placing the documents listed above in a sealed envelope with postage thereon
..J -5
..J .5
:r:   al     13          fully prepaid, in the United States mail at San Francisco, California, addressed
!::    e
~ ,£                     as set forth below.
~t
t;:j 5
             14
CG c.
      c      15
                   D     by placing the document(s) listed above in a sealed envelope(s) and consigning it
      :=
      ~
                         to an express mail service for guaranteed delivery on the next business day
      "'ll   16          following the date of consignment to the address(es) set forth below.
      ]
      <(

             17 D        by transmitting via email to the parties at the email addresses listed below:
             18
                                                   J aron Brignac
             19
                                                   16450 Palomino Place
             20                                    Santa Clarita, CA 91387

             21

             22          I declare under penalty of perjury that the above is true and correct. Executed

             23 on December 28, 2018, at San Francisco, California
             24

             25

             26

             27

             28

                                                             -1-
                                                    CERTIFICATE OF SERVICE
